DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
	Applicant’s amendment to the claims filed on 02/08/2022 in response to the Final Rejection mailed on 07/14/2021 is acknowledged and entered into the record.
	Applicant’s remarks filed on 02/08/2022 in response to the Final Rejection mailed on 02/09/2021 have been fully considered by the examiner and are deemed persuasive to overcome the objections and rejections of record in view of the examiner’s amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Information Disclosure Statement	
	The IDSs filed on 02/08/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Withdrawn Claim Rejections - 35 USC § 112(a), or First Paragraph
	The enablement rejection of claim 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the examiner’s amendment to the claims set forth below.
Withdrawn Double Patenting
The terminal disclaimers filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,129,169, 9,434,964, and 10,273,508 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
The non-statutory double patenting rejections of claims 1 and 19-37 over claims 1-19 of U.S. Patent No. 8,129,169, over claims 1-23 of U.S. Patent No. 9,434,964, and over claims 1-43 of U.S. Patent No. 10,273,508 are withdrawn in view of the filing of the terminal disclaimers on 02/22/2022. 
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given by Dr. David Gay, Reg. No. 39,200, on 02/21/2022.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Please replace claims 1 and 36 in the claim set filed on 02/08/2022 with the following re-written claims 1 and 36.
1. (Currently Amended) A non-naturally occurring bacterial organism, comprising a bacterial organism having a 1,4-butanediol (BDO) pathway comprising at least one exogenous nucleic an exogenous succinyl-CoA synthetase; to express an exogenous alpha-ketoglutarate decarboxylase; to express an exogenous succinate semialdehyde dehydrogenase and a 4-hydroxybutyrate dehydrogenase and optionally a 4-hydroxybutyryl-CoA/acetyl-CoA transferase; to express an exogenous butyrate kinase and a phosphotransbutyrylase; to express an exogenous 4-hydroxybutyryl-CoA reductase; an exogenous 4-hydroxybutanal reductase; to express an exogenous pyruvate dehydrogenase; to disrupt a gene encoding an aerobic respiratory control regulatory system; to express an exogenous NADH insensitive citrate synthase; and to express an exogenous phosphoenolpyruvate carboxykinase.

36. (Currently Amended) A non-naturally occurring bacterial organism, comprising a bacterial organism having a 1,4-butanediol (BDO) pathway comprising at least one exogenous nucleic acid encoding a BDO pathway enzyme expressed in a sufficient amount to produce BDO, wherein said bacterial organism is genetically modifiedand selected from the group consisting of: 
	a) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding and a vector comprising E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, P. gingivalis Cat2, and C. acetobutylicum adhE2 genes;

	b) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and IpdA genes[[,]]; chromosomal insertion of a Klebsiella pneumoniae IpdA gene encoding and a vector comprising  E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, C. acetobutylicum buk1, C. acetobutylicum ptb, and C. acetobutylicum adhE2 genes;

	c) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding 
mutation; mdh and arcA genes; and a vector comprising E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, P. gingivalis  cat2, and C. acetobutylicum  adhE2 genes;

	d) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding 
mutation; mdh and arcA genes; and a vector comprising M. bovis sucA, E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, P. gingivalis  cat2, and C. acetobutylicum  adhE2 genes;

a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding 
mutation; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation and a vector comprising E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, P. gingivalis  cat2, and C. acetobutylicum  adhE2 genes;

	f) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding 
mutation; mdh and arcA genes;[[,]] chromosomal replacement of of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation and a vector comprising M. bovis sucA, E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, P. gingivalis  cat2, and C. acetobutylicum  adhE2 genes;

	g) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding 
mutation; mdh and arcA genes;[[,]] chromosomal replacement of of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation and a vector comprising M. bovis sucA, E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, P. gingivalis  cat2, and C. beijerinckii ald genes;

	h) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation and a vector comprising E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, P. gingivalis  cat2, and C. beijerinckii ald genes;

	i) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, and C. kluyveri 4hbd genes at the fimD locus of said non-naturally occurring bacterial organism; and a vector comprising P. gingivalis  cat2, and C. beijerinckii ald genes;

	j) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, and C. kluyveri 4hbd genes at the fimD locus of said non-naturally occurring bacterial organism; and a vector comprising C. acetobutylicum buk1, C. acetobutylicum ptb, C. beijerinckii ald genes;

	k) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation an endogenous ackA gene[[,]]; chromosomal insertion E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, and C. kluyveri 4hbd genes at the fimD locus of said non-naturally occurring bacterial organism; and a vector comprising P. gingivalis  cat2, and C. beijerinckii ald genes;

	l) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation an endogenous ackA gene[[,]]; deletion of an endogenous ppc gene and insertion of an Haemophilus influenza ppck gene at the ppc locus[[,]]; chromosomal insertion E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, and C. kluyveri 4hbd genes at the fimD locus of said non-naturally occurring bacterial organism; and a vector comprising P. gingivalis  cat2, and C. beijerinckii ald genes;

	m) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, and C. kluyveri 4hbd genes at the fimD locus of said non-naturally occurring bacterial organism; replacement of an lpdA promoter with a fnr binding site, pflB-p6 promoter and RBS of pflB gene; and a vector comprising P. gingivalis  cat2, and C. beijerinckii ald genes;

a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, and C. kluyveri 4hbdI genes at the fimD locus of said non-naturally occurring bacterial organism; replacement of pdhR and aceEF promoters with a fnr binding site, pflB-p6 promoter and RBS of pflB gene; and a vector comprising P. gingivalis  cat2, and C. beijerinckii ald genes; 

	o) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, C. kluyveri 4hbd, C. acetobutylicum buk1, and C. acetobutylicum ptb genes at the fimD locus of said non-naturally occurring bacterial organism; and a vector comprising a C. beijerinckii ald gene;

	p) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, C. kluyveri 4hbd, C. acetobutylicum buk1, and C. acetobutylicum ptb genes at the fimD locus of said non-naturally occurring bacterial organism; and a vector comprising  C. beijerinckii ald[[,]] and G. thermoglucosidasius adh1 genes;

	q) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, and C. kluyveri 4hbdI genes at the fimD locus of said non-naturally occurring bacterial organism[[,]]; insertion at the rrnC locus of non-PTS sucrose operon genes sucrose permease (cscB), D-fructokinase (cscK), cscA), and a Lacl-related sucrose-specific repressor (cscR); and a vector comprising P. gingivalis  cat2, and C. beijerinckii ald genes; and 

	r) a non-naturally occurring bacterial organism comprising deletion of endogenous adhE, IdhA, pflB, and lpdA genes; a Klebsiella pneumoniae IpdA gene encoding ; mdh and arcA genes;[[,]]  chromosomal replacement of an endogenous gitA gene with a gitA gene encoding a Arg163Leu mutation E. coli sucCD, P. gingivalis sucD, P. gingivalis 4hbd, M. bovis sucA, and C. kluyveri 4hbdI genes at the fimD locus of said non-naturally occurring bacterial organism[[,]]; insertion at the rrnC locus of non-PTS sucrose operon genes[[,]]; and a vector comprising  C. acetobutylicum buk1, C. acetobutylicum ptb, and C. beijerinckii ald genes.

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1 and 19-37 are drawn to a non-naturally occurring bacterial organism, comprising a bacterial organism having a 1,4-butanediol (BDO) pathway comprising at least one exogenous nucleic acid encoding a BDO pathway enzyme expressed in a sufficient amount to produce BDO, wherein said bacterial organism is genetically modified to express an exogenous succinyl-CoA synthetase; to express an exogenous alpha-ketoglutarate decarboxylase; to express an exogenous succinate semialdehyde dehydrogenase and a 4-hydroxybutyrate dehydrogenase and optionally a 4-hydroxybutyryl-CoA/acetyl-CoA transferase; to express an exogenous butyrate kinase and a phosphotransbutyrylase; to express an exogenous 4-hydroxybutyryl-CoA reductase; to express an exogenous 4-hydroxybutanal reductase; to express an exogenous pyruvate dehydrogenase; to disrupt a gene encoding an aerobic respiratory control regulatory system; to express an exogenous NADH insensitive citrate synthase; and to express an exogenous phosphoenolpyruvate carboxykinase.  Following a diligent search of the prior art, the examiner found no teaching or suggestion of the non-naturally occurring bacterial organism 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Quick Path Information Disclosure Statement

	For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656